                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             ST. JOSEPH DIVISION

 JULIA AMBER MITCHELL,                    )
                                          )
                       Plaintiff,         )
                                          )
 vs.                                      )       Case No. 18-06132-CV-SJ-ODS
                                          )
 MICHAEL BYRD, et al.,                    )
                                          )
                       Defendants.        )


                ORDER DISMISSING PLAINTIFF’S CLAIMS AGAINST
               DEFENDANT MICHAEL BYRD FOR FAILURE TO SERVE
       This case was filed on August 31, 2018. Because Defendant Michael Byrd had
not been timely served, the Court directed Plaintiff to show cause why her claims
against Byrd should not be dismissed due to her failure to serve Byrd. Doc. #21. The
Court forewarned Plaintiff that if she failed to respond to the Order, the Court would
dismiss her claims against Byrd without further notice. Id. Plaintiff was asked to show
cause by no later than April 11, 2019, but to date, she has not responded to the Court’s
Order. Accordingly, Plaintiff’s claims against Byrd are dismissed.

IT IS SO ORDERED.
                                              /s/ Ortrie D. Smith
DATE: April 15, 2019                          ORTRIE D. SMITH, SENIOR JUDGE
                                              UNITED STATES DISTRICT COURT
